People v Matos (2014 NY Slip Op 07106)





People v Matos


2014 NY Slip Op 07106


Decided on October 21, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2014

Tom, J.P., Renwick, Moskowitz, Richter, Kapnick, JJ.


13268 624/11

[*1] The People of the State of New York,	 Ind. Respondent,
vVladimir Matos, Defendant-Appellant.


Hughes Hubbard & Reed LLP, New York (Quan Trinh of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered May 11, 2012, convicting defendant, after a jury trial, of assault in the first degree (two counts), assault in the second degree (two counts) and criminal possession of a weapon in the third degree, and sentencing him to an aggregate term of 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The element of serious physical injury was satisfied by evidence supporting the conclusion that the wounds inflicted by defendant caused serious disfigurement to both victims' faces under the standard set forth in People v McKinnon (15 NY3d 311, 315-316 [2010]). Photographs depicting the victims' scars, medical testimony, testimony from the victims, and the reasonable inferences to be drawn from the evidence as to each victim warranted the conclusion that the elements of Penal Law § 120.10(2) were established (see People v Gumbs, 107 AD3d 548 [1st Dept 2013] lv denied 22 NY3d 1156 [2014]).
We have considered and rejected defendant's remaining claims concerning the sufficiency and weight of the evidence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 21, 2014
CLERK